Case 7:21-cv-01275-VB Document 19 Filed 07/27/21 Page 1of 2

 

“I

 

SOUTHERN DISTRICT OF NEW YORK CLE
DOC i

¥

é ME BILED 2 /qeleet\ .

    

 

UNITED STATES DISTRICT COURT >

   

   

COREY A. LATIMER, SR.
Plaintiff,

¥ , ORDER

MARK ROYCE, Superintendent; SGT.
ROSITA ROSSY; and SGT. DAVID

MAZELLA, :
Defendants. Coney raise y Tf, 37 /-
woemenaner esc nnn ~-X Chambe axed a4

21 CV 1275 ya

 

of Vincent L, Briccettj Be

Plaintiff, proceeding pro se and in forma pauperis, commenced this action on January 27,
2021. On June 28, 2021, defendants moved to dismiss. (Doc. #16).

On July 26, 2021, plaintiff filed his opposition to defendants’ motion. Among other
arguments in his opposition, plaintiff requests leave to amend his complaint “as an available
recourse.” (Doc. #18 at 3).

A pro se litigant “should be afforded every reasonable opportunity to demonstrate he has
a valid claim,” Satchell v. Dilworth, 745 F.3d 781, 785 (2d Cir. 1984), and should be granted
leave to amend “at least once when a liberal reading of the complaint gives any indication that a
valid claim might be stated,” Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010).

Accordingly, it is hereby ORDERED that plaintiff is granted leave to file an amended
complaint. The amended complaint shall be filed by August 31, 2021. Plaintiff is reminded that
the amended complaint will completely replace, not merely supplement, the existing
complaint. Therefore, plaintiff must include in the amended complaint all information

necessary for his claims.

 
Case 7:21-cv-01275-VB Document 19 Filed 07/27/21 Page 2 of 2

If plaintiff fails to file an amended complaint or seek additional time to do so by August
31, 2021, the Court will deem defendants’ motion to dismiss to be fully submitted and decide
that motion in due course. Moreover, the Court is unlikely to grant plaintiff a second opportunity
to amend the complaint.

Defendants shall answer, move, or otherwise respond to plaintiff's amended complaint by
September 30, 2021.

Chambers will mail a copy of this Order to plaintiff at the address listed on the docket.
Plaintiff is reminded to notify the Court in writing if his address changes, and that the Court may
dismiss the action if plaintiff fails to do so.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 

Dated: July 27, 2021
White Plains, NY
SO ORDERED:

uel

Vincent L. Briccetti
United States District Judge

 

 
